 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                       TACOMA DIVISION

10   JOSEPH ARCHULETA,                                    Civil No. 3:19-CV-5294-DWC

11            Plaintiff,

12            vs.                                         ORDER ON STIPULATED REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge shall:

18            (1) hold a de novo hearing;

19            (2) evaluate the entire relevant period beginning July 11, 2013;

20            (3) admit the March 2018 functional capacity evaluation into the record and evaluate the

21                  opinion of Christina Casady, OTR;

22            (4) reevaluate the opinion evidence, including the opinions of Dr. Blair, Dr. Judish, and

23                  PA Sumrall.


     Page 1         ORDER - [3:19-CV-5294-DWC]
 1
              (5) reevaluate the claimant’s symptom testimony;
 2
              (6) reassess the claimant’s residual functional capacity;
 3
              (7) continue with the sequential evaluation process, obtaining vocational expert testimony
 4
                 as necessary; and
 5
              (8) issue a new decision.
 6
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 7
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 8
     U.S.C. § 1920, upon proper request to this Court.
 9
              DATED this 9th day of September, 2019.
10


                                                            A
11

12                                                          David W. Christel
                                                            United States Magistrate Judge
13

14
     Presented by:
15
     s/ Stephen Dmetruk
16   STEPHEN DMETRUK
     Special Assistant U.S. Attorney
17   Office of the General Counsel
     Social Security Administration
18   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
19   Telephone: (206) 615-3725
     Fax: (206) 615-2531
20   stephen.dmetruk@ssa.gov
21

22

23


     Page 2      ORDER - [3:19-CV-5294-DWC]
